Title: From Thomas Jefferson to Francis Willis, Jr., 18 April 1790
From: Jefferson, Thomas
To: Willis, Francis, Jr.



My dear friend
New York Apr. 18. 1790.

Your favor of Feb. 10. came to me here a few days ago. Nothing would have made me happier than to have been able to see you on my way through the lower part of Virginia: but the short time destined for my stay in that country did not permit me to turn to the right or left. Your recommendation of Mr. Reynolds would have  given me all the dispositions possible to have found a place for him. But in the office to which I have been called, all was full, and I could not in any case think it just to turn out those in possession who have behaved well, merely to put others in. I have not therefore had a single appointment to make: nor is there any thing within my appointment but mere copying clerks at 500 dollars a year, and two at 800.—I fear there is as little prospect that any office can arise in Williamsburg. I know of none but in the law line which was never your favorite line. I can therefore only express to you my wishes to serve you. You complain of the difficulties which have strowed the path of life for you. Be assured, my friend, that mine has not been strowed with flowers. The happiest moments of my life have been the few which I have past at home in the bosom of my family. Emploiment any where else is a mere mouser of time; it is burning the candle of life in perfect waste for the individual himself. I have no complaint against any body. I have had more of the confidence of my country, than my share. I only say that public emploiment contributes neither to advantage nor happiness. It is but honorable exile from one’s family and affairs. I wish you every possible felicity to yourself, Mrs. Willis & your family, and am with great sincerity dear Sir your affectionate friend & servt,

Th: Jefferson

